PER CURIAM.
Whereas, the judgment of this court was entered on the 24th day of February, 1959 (109 So.2d 187) reversing the judgment of the Civil Court of Record in and for Dade County, Florida, in the above styled cause; and
Whereas, on review of this court’s judgment by certiorari, the Supreme Court of Florida by its opinion and judgment filed June 8, 1960, 121 So.2d 648, quashed and vacated this court’s judgment of reversal; and
*405Whereas, by the mandate of the Supreme Court of Florida now lodged in this court, the cause was remanded with directions to enter an order dismissing the appeal for lack of jurisdiction;
Therefore, it is Ordered that the above styled and numbered appeal be and it is hereby dismissed for lack of jurisdiction; costs allowed shall be taxed in the Civil Court of Record (Rule 3.16(b) F.A.R., 31 F.S.A.).
HORTON, C. J., and PEARSON and CARROLL, CHAS., JJ., concur.